Citation Nr: 1201617	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-28 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for kidney stones, also claimed as kidney pain, as a result of herbicide exposure.

2.  Entitlement to service connection for a chronic prostate disorder as a result of herbicide exposure.

3.  Entitlement to service connection for skin rashes as a result of herbicide exposure.

4.  Entitlement to service connection for brittle nails as a result of herbicide exposure.

5.  Entitlement to service connection for a chronic bladder disorder as a result of herbicide exposure.

6.  Entitlement to service connection for a chronic neurological disorder of the arms and legs as a result of herbicide exposure.

7.  Entitlement to service connection for a headache disorder as a result of herbicide exposure.

8.  Entitlement to service connection for sinusitis and allergies as a result of herbicide exposure.

9.  Entitlement to service connection for gastroesophageal reflux disease as a result of herbicide exposure.

10.  Entitlement to service connection for stomach cancer, also claimed as cancerous polyps in the colon and a cancerous tumor in the duodenum, as a result of herbicide exposure.

11.  Entitlement to service connection for a chronic lung disorder as a result of herbicide exposure.

12.  Entitlement to service connection for hypertension as a result of herbicide exposure.

13.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with a history of alcoholism.

14.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina .  

In November 2011, the Veteran and his spouse testified at a Board hearing in Washington, DC, before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for a chronic lung disorder and hypertension as a result of herbicide exposure along with the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD with a history of alcoholism and entitlement to an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On January 14, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of entitlement to service connection for kidney stones, also claimed as kidney pain; a chronic prostate disorder; skin rashes; brittle nails; a chronic bladder disorder; a chronic neurological disorder of the arms and legs; a headache disorder; sinusitis and allergies; gastroesophageal reflux disease; and stomach cancer, also claimed as cancerous polyps in the colon and a cancerous tumor in the duodenum.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal of entitlement to service connection for kidney stones, also claimed as kidney pain; a chronic prostate disorder; skin rashes; brittle nails; a chronic bladder disorder; a chronic neurological disorder of the arms and legs; a headache disorder; sinusitis and allergies; gastroesophageal reflux disease; and stomach cancer, also claimed as cancerous polyps in the colon and a cancerous tumor in the duodenum by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of entitlement to service connection for kidney stones, also claimed as kidney pain; a chronic prostate disorder; skin rashes; brittle nails; a chronic bladder disorder; a chronic neurological disorder of the arms and legs; a headache disorder; sinusitis and allergies; gastroesophageal reflux disease; and stomach cancer, also claimed as cancerous polyps in the colon and a cancerous tumor in the duodenum; and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for kidney stones, also claimed as kidney pain; a chronic prostate disorder; skin rashes; brittle nails; a chronic bladder disorder; a chronic neurological disorder of the arms and legs; a headache disorder; sinusitis and allergies; gastroesophageal reflux disease; and stomach cancer, also claimed as cancerous polyps in the colon and a cancerous tumor in the duodenum; and it is dismissed.
ORDER

The appeal of entitlement to service connection for kidney stones, also claimed as kidney pain; a chronic prostate disorder; skin rashes; brittle nails; a chronic bladder disorder; a chronic neurological disorder of the arms and legs; a headache disorder; sinusitis and allergies; gastroesophageal reflux disease; and stomach cancer, also claimed as cancerous polyps in the colon and a cancerous tumor in the duodenum; is dismissed.


REMAND

In the October 2007 rating decision, the RO denied entitlement to service connection for coronary artery disease, a chronic lung disorder, and hypertension, all as a result of herbicide exposure.  In November 2007, the Veteran filed a notice of disagreement with all service connection denials.  The RO later granted service connection for coronary artery disease.  As such, a statement of the case must be issued concerning the issues of entitlement to a chronic lung disorder and hypertension.  Manlincon v. West, 12 Vet. App. 242 (1999).

The Veteran and his spouse have in essence alleged that his PTSD has worsened since his last PTSD examination.  See, e.g., the July 2010 statement of the Veteran's spouse.  The last VA PTSD examination was conducted in July 2009.  The United States Court of Appeals for Veterans Claims (the Court) has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  Therefore, another VA PTSD examination is necessary.

At the hearing, the Veteran testified that he was still being treated at a VA facility for his PTSD.  Hearing transcript, pages 31, 33.  The Board notes that the appellant has historically received treatment for his PTSD at the Fayetteville, North Carolina VAMC, and that the RO last obtained records from that facility in October 2009.  The VA AMC should obtain all records from that facility since October 2009.

At the hearing, the Veteran testified that his hearing loss had worsened in the last year.  Id. at 29.  The last VA audiological examination was conducted in August 2009.  Therefore, another VA audiological examination is necessary.  See Snuffer, 10 Vet. App. at 403.

VA treatment records from the Fayetteville, North Carolina VAMC reveal that the Veteran underwent audiometric testing at that facility on January 2, 2007, and July 13, 2009.  The actual audiometric results are not of record.  The VA AMC must attempt to obtain the actual audiometric results of testing done at that facility on January 2, 2007, and July 13, 2009.

Accordingly, the case is REMANDED for the following actions:

1.  The VA AMC should ask the Veteran to identify all treatment for his PTSD and hearing loss since October 2009.  Regardless of the appellant's response, the RO must obtain all VA treatment records from the Fayetteville, North Carolina VAMC since October 2009, and must attempt to obtain the actual audiometric results of testing done at that facility on January 2, 2007, and July 13, 2009.  Any obtained records should be associated with the Veteran's claims file.

2.  Thereafter, the Veteran should be afforded a VA PTSD examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD with a history of alcoholism.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the RO should schedule the Veteran for a VA audiology examination to determine the current nature, extent, and severity of his bilateral hearing loss.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss.  The examiner must fully describe the functional effects of the Veteran's bilateral hearing loss on his ability to work if he were to work.  The examiner must also fully describe the functional effects caused by the hearing loss on his daily activities.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the development requested, the VA AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the VA AMC must implement corrective procedures at once.

6.  The VA AMC should issue a statement of the case addressing entitlement to service connection for a chronic lung disorder as a result of herbicide exposure and entitlement to service connection for hypertension as a result of herbicide exposure.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

7.  Thereafter, the VA AMC must readjudicate the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD with a history of alcoholism and entitlement to an initial compensable evaluation for bilateral hearing loss.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


